      Case 2:20-cv-00622-ESW Document 13 Filed 09/30/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Samantha Elizabeth Bragg,                          No. CV-20-00622-PHX-ESW
10                  Plaintiff,                          ORDER
11   v.
12   Betsy DeVos,
13                  Defendant.
14
15          Before the Court is Magistrate Judge Eileen S. Willett’s Report and
16   Recommendation, recommending that the Court dismiss Plaintiff Samantha Bragg’s
17   (“Plaintiff”) Complaint with prejudice. (Doc. 12.) The Magistrate Judge further
18   recommends that the Clerk of the Court terminate this matter in its entirety. (Id.) On July
19   20, 2020, the Magistrate Judge dismissed Plaintiff’s Complaint and granted Plaintiff leave
20   to file her First Amended Complaint by August 21, 2020. (Doc. 11.) On August 27, 2020,
21   finding that Plaintiff failed to file her First Amended Complaint, the Magistrate Judge filed
22   the instant Report and Recommendation. (Doc. 12.) To date, no objection has been filed
23   and the time to do so has passed. Having reviewed the Report and Recommendation, the
24   Court hereby adopts the Magistrate Judge’s recommendations.
25     I.   STANDARD OF REVIEW
26          When reviewing a Magistrate Judge’s Report and Recommendation, this Court must
27   “make a de novo determination of those portions of the report . . . to which objection is
28   made,” and “may accept, reject, or modify, in whole or in part, the findings or
      Case 2:20-cv-00622-ESW Document 13 Filed 09/30/20 Page 2 of 3



 1   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
 2   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citing Britt v. Simi Valley Unified
 3   Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983)). Failure to object to a Magistrate Judge’s
 4   recommendation relieves the Court of conducting de novo review of the Magistrate Judge’s
 5   factual findings; the Court then may decide the dispositive motion on the applicable law.
 6   Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979) (citing Campbell v. United States
 7   Dist. Court, 501 F.2d 196 (9th Cir. 1974)).
 8          By failing to object to a Report and Recommendation, a party waives its right to
 9   challenge the Magistrate’s factual findings, but not necessarily the Magistrate’s legal
10   conclusions. Baxter, 923 F.2d at 1394; see also Turner v. Duncan, 158 F.3d 449, 455 (9th
11   Cir. 1998) (failure to object to Magistrate’s legal conclusion “is a factor to be weighed in
12   considering the propriety of finding waiver of an issue on appeal”); Martinez v. Ylst, 951
13   F.2d 1153, 1156 (9th Cir. 1991) (citing McCall v. Andrus, 628 F.2d 1185, 1187 (9th Cir.
14   1980)).
15    II.      DISCUSSION
16          Having reviewed the Report and Recommendation of the Magistrate Judge, and no
17   objections having been made by any party thereto, the Court hereby incorporates and
18   adopts the Magistrate Judge’s Report and Recommendation.
19   III.      CONCLUSION
20             Accordingly, for the reasons set forth,
21          IT IS HEREBY ORDERED adopting the Report and Recommendation of the
22   Magistrate Judge. (Doc. 12.)
23          IT IS FURTHER ORDERED dismissing with prejudice Plaintiff’s Complaint.
24   (Doc. 1.)
25          //
26          //
27          //
28          //


                                                   -2-
      Case 2:20-cv-00622-ESW Document 13 Filed 09/30/20 Page 3 of 3



 1          IT IS FURTHER ORDERED kindly directing the Clerk of the Court to terminate
 2   the above-named action in its entirety.
 3          Dated this 30th day of September, 2020.
 4
 5
 6                                                    Honorable Stephen M. McNamee
 7                                                    Senior United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
